280 F.2d 427
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AUTOMOTIVE LODGE LOCAL 777 and District No. 9, International Association of Machinists, AFL-CIO.
No. 16459.
United States Court of Appeals Eighth Circuit.
April 22, 1960.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.